DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. Applicant’s arguments filed on 06/25/2021 have been considered but are moot in view of new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 9,10 and 13 are rejected under 35 USC 103 as being unpatentable over Vig et al (US 2006/0018475) in view of Tomaru et al (US 2006/0280509) and further in view of Maeda et al (US 8009984).
PE2E - Docket and Application Viewer 4.2.0.154
Regarding claim 1, Vig discloses a drive-timing adjustment device for a photon detector of a receiver (optical communication device 20A and 20B consisting of photon detectors 114b and 116b, see figure 2a, 2b) in an optical communication system in which information is transmitted from a sender to the receiver by phase-modulation on photon pulses according to the information, (the optical communication device consisting of transmitter (sender) 20A transmitting the photon pulse S1 which include photon pulses S1A and S1B to the receiver 20B where transmitter 20A consisting of phase modulator 112A modulating the photon pulse S0 based on the information generated by the random number generator (RNG) 30A, see figure 2A) the device comprising: an asymmetric interferometer that inputs an optical pulse sequence from the sender,(the input optical pulse S0 passes through the optical delay 110A and splits the signal S0 into two orthogonally polarized light pulses S1A and S1B, see paragraph 59 and figure 2A)  and outputs an interference output optical pulse to the photon detector, wherein the optical pulse sequence includes two consecutive pulses, the sender subjecting to phase-modulation ,(the input optical pulse S0 is phase modulated into pulses S1A and S1B and then enter optical delay 110B where they are combined and interfere with one another and the recombined pulse is then detected at single photon detector 114B or 116B, see paragraph 64 and figures 2A and 2B) according to send data fixed to a predetermined bit value,(the phase modulation applied is chosen randomly based on random numbers provided by the random number generator (RNG) unit 30A, see paragraph 60 and figure 2A) wherein the interference output optical pulse is generated by the two consecutive pulses interfering with each other depending on a phase difference, and wherein the interference output optical pulse is output to the photon detector corresponding to the phase difference; (the phase modulated pulses S1A and S1B enter optical delay 110B where they are combined and interfere with one another and the recombined pulse is then detected at single photon detector 114B or 116B depending upon the relative pulses imparted to the pulses, see paragraph 64 and figures 2A and 2B) and a controller configured to (controller 60A, 60B, see figures 2A and 2B).

However Vig does not explicitly disclose double pulses each consisting of, phase modulation by generating predetermined phase difference between the two consecutive pulses according to a send a bit value of send data whose bit value is fixed to a certain one predetermined bit values, phase modulated, the predetermined phase difference; record photon counts of photons detected by the photon detector while shifting gate application timing for the photon detector over a predetermined range; and set gate application timing for the photon detector with reference to a timing indicating a peak value of the photon counts.

;(a pulse output light from a light source 101 is divided into two consecutive pulses by an asymmetric Mach Zehnder interferometer 110 to provide a pair of pulses; see paragraph 34 and figure 1a)  according to a send a bit value of send data whose bit value is fixed to a certain one predetermined bit values, phase modulated;(the respective paired pulses are modulated to any one of four levels consisting of 0, π/2, π, 3π/2 according to random umber ot two bits supplied from a controller 130, see paragraph 35 and figures 1 and 9a) the predetermined phase difference;(the phase difference is predetermined based on the random numbers superimposed super imposed by the controller 130,see paragraph 35 and figures 1A, 1b). 

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the double pulses with predetermined phase difference of Tomaru with Vig to set the optical path within the interferometer in the receiver to be smaller and the motivation is to stabilize the system against thermal fluctuations.




In a related field of endeavor, Maeda discloses record photon counts of photons detected by the photon detector (recording the result of photon detection S506, see figure 14) while shifting gate application timing for the photon detector over a predetermined range;(the timing shift at the receiver (photon detector) is determined between initial value 0 and 2π/n and then recording the result of photon detection, see steps 504-506, see figure 14) and set gate application timing for the photon detector with reference to a timing indicating a peak value of the photon counts ;(the receiver’s optimal time is determined (set) based on the timing shift the receiver, see steps 505-507 and figure 14 and wherein the photon count is maximum when the timing shift is 2π/n, see figures 3 and 4).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the timing shift of Maeda with Vig and Tomaru to detect the presence or absence of the arrival of a photon in accordance with the bias 

Regarding claim 2, Vig discloses the drive-timing adjustment device according to claim 1, wherein the asymmetric interferometer outputs the interference output optical pulse to a first photon detector and second photon detector (the phase modulated pulses S1A and S1B enter optical delay 110B where they are combined and interfere with one another and the recombined pulse is then detected at single photon detector 114B or 116B depending upon the relative pulses imparted to the pulses, see paragraph 64 and figures 2A and 2B and further the phase modulation applied is chosen randomly based on random numbers (of first value and second value) provided by the random number generator (RNG) unit 30A, see paragraph 60 and figure 2A) the controller configured to: (controller 60A, 60B, see figures 2A and 2B).
However Vig does not explicitly disclose when the certain one of the predetermined bit value is a first value, and when the certain one predetermined bit value is a second value; when of the certain one of the predetermined bit values is the first value, when the certain one of the predetermined bit values is the second value; set the gate application timing for the first photon detector to a timing indicating a peak value of photon counts of photons detected by the first photon detector and set the gate application timing for the second photon detector to a timing indicating a peak value of photon counts of photons detected by the second photon detector.

In a related field of endeavor, Tomaru discloses when the certain one of the predetermined bit value is a first value, and when the certain one predetermined bit value is a second value; (the first bit value is 0 indicating (0, π) and the second bit value is 1 (π/2, 3π/2), see figures 4 and 9a, 9b) when of the certain one of the predetermined bit values is the first value, when the certain one of the predetermined bit values is the second value ; (the first bit value is 0 indicating (0, π) and the second bit value is 1 (π/2, 3π/2), see figures 4 and 9a, 9b).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the predetermined phase difference and bit values of Tomaru with Vig to set the optical path within the interferometer in the receiver to be smaller and the motivation is to stabilize the system against thermal fluctuations.

However the combination of Vig and Tomaru does not explicitly disclose set the gate application timing for the first photon detector to a timing indicating a peak value of photon counts of photons detected by the first photon detector and set the gate application timing for the second photon detector to a timing indicating a peak value of photon counts of photons detected by the second photon detector.

;(the receiver’s (APD first photon detector 208) optimal time is determined (set) based on the timing shift the receiver, see steps 505-507 and figure 14 and wherein the photon count is maximum when the timing shift is 2π/n, see figures 3 and 4) and set the gate application timing for the second photon detector to a timing indicating a peak value of photon counts of photons detected by the second photon detector ;(the receiver’s (APD1 second photon detector 209) optimal time is determined (set) based on the timing shift the receiver, see steps 505-507 and figure 14 and wherein the photon count is maximum when the timing shift is 2π/n, see figures 3 and 4). (Motivation same as claim 1).
Regarding claim 9, Vig discloses an optical communication device comprising the drive-timing adjustment device according to claim 1 ;( optical communication transmitter 20A with gating pulse signal GPA-1 and optical communication receiver with gating pulse signal GPB-1, see figures 2A and 2B).

Regarding claim 10, Vig discloses a receiver of a quantum key distribution (QKD) system, comprising the drive-timing adjustment device according to claim 1 ;(Quantum key distribution system with sender 20A and receiver 20B, see figures 2A and 2B).


In a related field of endeavor, Tomaru discloses the drive-timing adjustment device according to claim 1, wherein the predetermined bit values are 0 and 1, wherein the certain one of the predetermined bit values is 0 or 1 (the first bit value is 0 indicating (0, π) and the second bit value is 1 (π/2, 3π/2), see figures 4 and 9a, 9b).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the predetermined phase difference and bit values of Tomaru with Vig and Maeda to set the optical path within the interferometer in the receiver to be smaller and the motivation is to stabilize the system against thermal fluctuations.
Claims 4, 11 and 14 are rejected under 35 USC 103 as being unpatentable over Vig et al (US 2006/0018475) in view of Tomaru et al (US 2006/0280509) and further in view of Maeda et al (US 8009984).
Regarding claim 4, Vig discloses a drive-timing adjustment method for a photon detector of a receiver (optical communication device 20A and 20B consisting of photon detectors 114b and 116b, see figure 2a, 2b) in an optical communication (the optical communication device consisting of transmitter (sender) 20A transmitting the photon pulse S1 which include photon pulses S1A and S1B to the receiver 20B where transmitter 20A consisting of phase modulator 112A modulating the photon pulse S0 based on the information generated by the random number generator (RNG) 30A, see figure 2A) the method comprising: sending at the sender an optical pulse sequence including two consecutive pulses subjected to (transmitter (sender) 20A transmitting the photon pulse S1 which include photon pulses S1A and S1B to the receiver 20B where transmitter 20A consisting of phase modulator 112A modulating the photon pulse S0 based on the information generated by the random number generator (RNG) 30A, see figure 2A) outputting at the receiver, by an asymmetric interferometer, an interference output optical pulse to the photon detector, wherein the interference output optical pulse is generated by the two consecutive pulses interfering with each other depending on the phase difference; (the phase modulated pulses S1A and S1B enter optical delay 110B where they are combined and interfere with one another and the recombined pulse is then detected at single photon detector 114B or 116B depending upon the relative pulses imparted to the pulses, see paragraph 64 and figures 2A and 2B) and wherein the interference output optical pulse is output to the photon detector corresponding to the phase difference; (the recombined pulse is then detected at single photon detector 114B or 116B depending upon the relative pulses imparted to the pulses, see paragraph 64 and figures 2A and 2B) and by a controller, (controller 60A, 60B, see figures 2A and 2B)

However Vig does not explicitly discloses double pulses each consisting of, phase modulation by generating predetermined phase difference between the two consecutive pulses according to a send a bit value of send data whose bit value is fixed to a certain one predetermined bit values, phase modulated, the predetermined phase difference; recording photon counts of photons detected by the photon detector while shifting gate application timing for the photon defector over a predetermined range, and setting gate application timing for the photon detector with reference to a timing indicating a peak value of the photon counts.

In a related field of endeavor, Tomaru discloses double pulses each consisting of, phase modulation by generating predetermined phase difference between the two consecutive pulses ;(a pulse output light from a light source 101 is divided into two consecutive pulses by an asymmetric Mach Zehnder interferometer 110 to provide a pair of pulses; see paragraph 34 and figure 1a) according to a send a bit value of send data whose bit value is fixed to a certain one predetermined bit values, phase modulated ;(the respective paired pulses are modulated to any one of four levels consisting of 0, π/2, π, 3π/2 according to random umber ot two bits supplied from a controller 130, see paragraph 35 and figures 1 and 9a)  the predetermined phase difference; ;(the phase difference is predetermined based on the random numbers superimposed super imposed by the controller 130,see paragraph 35 and figures 1A, 1b). 

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the double pulses with predetermined phase difference of Tomaru with Vig to set the optical path within the interferometer in the receiver to be smaller and the motivation is to stabilize the system against thermal fluctuations.

However the combination of Vig and Tomaru does not explicitly disclose recording photon counts of photons detected by the photon detector while shifting gate application timing for the photon defector over a predetermined range, and setting gate application timing for the photon detector with reference to a timing indicating a peak value of the photon counts.

In a related field of endeavor, Maeda discloses recording photon counts of photons detected by the photon detector (recording the result of photon detection S506, see figure 14) while shifting gate application timing for the photon defector over a predetermined range, (the timing shift at the receiver (photon detector) is determined between initial value 0 and 2π/n and then recording the result of photon detection, see steps 504-506, see figure 14)  and setting gate application timing for the photon detector with reference to a timing indicating a peak value of the photon counts ;(the receiver’s optimal time is determined (set) based on the timing shift the receiver, see steps 505-507 and figure 14 and wherein the photon count is maximum when the timing shift is 2π/n, see figures 3 and 4).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the timing shift of Maeda with Vig and Tomaru to detect the presence or absence of the arrival of a photon in accordance with the bias application timing and the motivation is to synchronously drive the phase modulator and detector with the timing of the optical pulse.

Regarding claim 11, Vig discloses the drive-timing adjustment method according to claim 4, further comprising: outputting by the asymmetric interferometer the interference output optical pulse to a first photon detector and to a second photon detector; (the phase modulated pulses S1A and S1B enter optical delay 110B where they are combined and interfere with one another and the recombined pulse is then detected at single photon detector 114B or 116B depending upon the relative pulses imparted to the pulses, see paragraph 64 and figures 2A and 2B and further the phase modulation applied is chosen randomly based on random numbers (of first value and second value) provided by the random number generator (RNG) unit 30A, see paragraph 60 and figure 2A) the controller configured to; (controller 60A, 60B, see figures 2A and 2B).

 set the gate application timing for the first photon detector to a timing indicating a peak value of photon counts of photons detected by the first photon detector and set the gate application timing for the second photon detector to a timing indicating a peak value of photon counts of photons detected by the second photon detector.

In a related field of endeavor, Tomaru discloses when the certain one of the predetermined bit value is a first value, and when the certain one predetermined bit value is a second value; (the first bit value is 0 indicating (0, π) and the second bit value is 1 (π/2, 3π/2), see figures 4 and 9a, 9b) when of the certain one of the predetermined bit values is the first value, when the certain one of the predetermined bit values is the second value; (the first bit value is 0 indicating (0, π) and the second bit value is 1 (π/2, 3π/2), see figures 4 and 9a, 9b).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the predetermined phase difference and bit values of Tomaru with Vig to set the optical path within the interferometer in the receiver to be smaller and the motivation is to stabilize the system against thermal fluctuations.


In a related field of endeavor, Maeda discloses set the gate application timing for the first photon detector to a timing indicating a peak value of photon counts of photons detected by the first photon detector ;(the receiver’s (APD first photon detector 208) optimal time is determined (set) based on the timing shift the receiver, see steps 505-507 and figure 14 and wherein the photon count is maximum when the timing shift is 2π/n, see figures 3 and 4) and set the gate application timing for the second photon detector to a timing indicating a peak value of photon counts of photons detected by the second photon detector ;(the receiver’s (APD1 second photon detector 209) optimal time is determined (set) based on the timing shift the receiver, see steps 505-507 and figure 14 and wherein the photon count is maximum when the timing shift is 2π/n, see figures 3 and 4). (Motivation same as claim 4).
Regarding claim 14, the combination of Vig and Maeda does not explicitly disclose the drive-timing adjustment method according to claim 4, wherein the predetermined bit values are 0 and 1, wherein the certain one of the predetermined bit values is 0 or 1.

In a related field of endeavor, Tomaru discloses the drive-timing adjustment method according to claim 4, wherein the predetermined bit values are 0 and 1, wherein the certain one of the predetermined bit values is 0 or 1 (the first bit value is 0 indicating (0, π) and the second bit value is 1 (π/2, 3π/2), see figures 4 and 9a, 9b).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the predetermined phase difference and bit values of Tomaru with Vig and Maeda to set the optical path within the interferometer in the receiver to be smaller and the motivation is to stabilize the system against thermal fluctuations.

Claims 6, 7 and 15 are rejected under 35 USC 103 as being unpatentable over Vig et al (US 2006/0018475) in view of in view of Tomaru et al (US 2006/0280509) and further in view of Maeda et al (US 8009984).
Regarding claim 6, Vig discloses a non-transitory computer readable information storage medium storing a program that functions a computer as an adjustment device for adjusting drive timing of a photon detector of a receiver (optical communication device 20A and 20B consisting of photon detectors 114b and 116b, see figure 2a, 2b) in an optical communication system in which information is transmitted from a (the optical communication device consisting of transmitter (sender) 20A transmitting the photon pulse S1 which include photon pulses S1A and S1B to the receiver 20B where transmitter 20A consisting of phase modulator 112A modulating the photon pulse S0 based on the information generated by the random number generator (RNG) 30A, see figure 2A) the adjustment device comprising an asymmetric interferometer that receives an optical pulse sequence from the sender (the input optical pulse S0 passes through the optical delay 110A and splits the signal S0 into two orthogonally polarized light pulses S1A and S1B, see paragraph 59 and figure 2A) and outputs an interference output optical pulse to the photon detector, wherein the optical pulse sequence includes two consecutive pulses, the sender subjecting to phase-modulation ,(the input optical pulse S0 is phase modulated into pulses S1A and S1B and then enter optical delay 110B where they are combined and interfere with one another and the recombined pulse is then detected at single photon detector 114B or 116B, see paragraph 64 and figures 2A and 2B) wherein the interference output optical pulse is generated by the two consecutive pulses phase-modulated interfering with each other depending on phase difference, and wherein the interference output optical pulse is output to the photon detector corresponding to the phase difference, (the phase modulated pulses S1A and S1B enter optical delay 110B where they are combined and interfere with one another and the recombined pulse is then detected at single photon detector 114B or 116B depending upon the relative pulses imparted to the pulses, see paragraph 64 and figures 2A and 2 the program which, when executed by  (controllers (processor) 60A, 60B, see figures 2A and 2B).
However Vig does not explicitly disclose double pulses each consisting of, the double pulses to phase modulation by generating predetermined phase difference between the two consecutive pulses according to a send a bit value of send data whose bit value is fixed to a certain one predetermined bit values, phase modulated, the predetermined phase difference; a) recording photon counts of photons detected by the photon detector while shifting gate application timing for the photon detector over a predetermined range; and b) setting gate application timing for the photon detector with reference to a timing indicating a peak value of the photon counts.
In a related field of endeavor, Tomaru discloses double pulses each consisting of, the double pulses to phase modulation by generating predetermined phase difference between the two consecutive pulses;(a pulse output light from a light source 101 is divided into two consecutive pulses by an asymmetric Mach Zehnder interferometer 110 to provide a pair of pulses; see paragraph 34 and figure 1a) according to a send a bit value of send data whose bit value is fixed to a certain one predetermined bit values, phase modulated, ;(the respective paired pulses are modulated to any one of four levels consisting of 0, π/2, π, 3π/2 according to random umber ot two bits supplied from a controller 130, see paragraph 35 and figures 1 and 9a) the predetermined phase difference ;(the phase difference is predetermined based on the random numbers superimposed super imposed by the controller 130,see paragraph 35 and figures 1A, 1b). 

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the double pulses with predetermined phase difference of Tomaru with Vig to set the optical path within the interferometer in the receiver to be smaller and the motivation is to stabilize the system against thermal fluctuations.

However the combination of Vig and Tomaru does not explicitly disclose a) recording photon counts of photons detected by the photon detector while shifting gate application timing for the photon detector over a predetermined range; and b) setting gate application timing for the photon detector with reference to a timing indicating a peak value of the photon counts.

In a related filed of endeavor Maeda discloses a) recording photon counts of photons detected by the photon detector(recording the result of photon detection S506, see figure 14) while shifting gate application timing for the photon detector over a predetermined range; (the timing shift at the receiver (photon detector) is determined between initial value 0 and 2π/n and then recording the result of photon detection, see steps 504-506, see figure 14) and b) setting gate application timing for the photon detector with reference to a timing indicating a peak value of the photon counts ;(the receiver’s optimal time is determined (set) based on the timing shift the receiver, see steps 505-507 and figure 14 and wherein the photon count is maximum when the timing shift is 2π/n, see figures 3 and 4).
Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the timing shift of Maeda with Vig and Tomaru and Maeda to detect the presence or absence of the arrival of a photon in accordance with the bias application timing and the motivation is to synchronously drive the phase modulator and detector with the timing of the optical pulse.

Regarding claim 7, Vig discloses the non-transitory computer readable information storage medium according to claim 6, wherein the asymmetric interferometer outputs the interference output optical pulse to a first photon detector and to a second photon detector; (the phase modulated pulses S1A and S1B enter optical delay 110B where they are combined and interfere with one another and the recombined pulse is then detected at single photon detector 114B or 116B depending upon the relative pulses imparted to the pulses, see paragraph 64 and figures 2A and 2B and further the phase modulation applied is chosen randomly based on random numbers (of first value and second value) provided by the random number generator (RNG) unit 30A, see paragraph 60 and figure 2A).
However Vig does not explicitly disclose when the certain one of the predetermined bit value is a first value, and when the certain one predetermined bit value is a second value; when of the certain one of the predetermined bit values is the first value, when 

In a related field of endeavor, Tomaru discloses when the certain one of the predetermined bit value is a first value, and when the certain one predetermined bit value is a second value; (the first bit value is 0 indicating (0, π) and the second bit value is 1 (π/2, 3π/2), see figures 4 and 9a, 9b) when of the certain one of the predetermined bit values is the first value, when the certain one of the predetermined bit values is the second value; (the first bit value is 0 indicating (0, π) and the second bit value is 1 (π/2, 3π/2), see figures 4 and 9a, 9b).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the predetermined phase difference and bit values of Tomaru with Vig to set the optical path within the interferometer in the receiver to be smaller and the motivation is to stabilize the system against thermal fluctuations.



In a related field of endeavor, Maeda discloses setting the gate application timing for the first photon detector to a timing indicating a peak value of photon counts of photons detected by the first photon detector ;(the receiver’s (APD first photon detector 208) optimal time is determined (set) based on the timing shift the receiver, see steps 505-507 and figure 14 and wherein the photon count is maximum when the timing shift is 2π/n, see figures 3 and 4) and setting the gate application timing for the second photon detector to a timing indicating a peak value of photon counts of photons detected by the second photon detector ;(the receiver’s (APD1 second photon detector 209) optimal time is determined (set) based on the timing shift the receiver, see steps 505-507 and figure 14 and wherein the photon count is maximum when the timing shift is 2π/n, see figures 3 and 4). (Motivation same as claim 6).

Regarding claim 15, the combination of Vig and Maeda does not explicitly disclose the non-transitory computer readable storage medium according to claim 6, wherein the 

In a related field of endeavor, Tomaru discloses the non-transitory computer readable storage medium according to claim 6, wherein the predetermined bit values are 0 and 1, wherein the certain one of the predetermined bit values is 0 or 1 (the first bit value is 0 indicating (0, π) and the second bit value is 1 (π/2, 3π/2), see figures 4 and 9a, 9b).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the predetermined phase difference and bit values of Tomaru with Vig and Maeda to set the optical path within the interferometer in the receiver to be smaller and the motivation is to stabilize the system against thermal fluctuations.

Allowable Subject Matter
Claims 3, 8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:

a. Han et al (US 2017/0099139) discloses readjusting an arrival time of a gate pulse so that an arrival time of single photon for a photon detector is aligned with the arrival time of the gate pulse, see figure 6. 

b. Yoshino et al (US 9584319) discloses detection unit and control unit selectively extracting outputs of photon detectors to a transmission light pulse with light substantially equal to zero, see figure 3.

c. Maeda et al (US 8184989) discloses communication system and a timing control method that optimize timing in a sender and enable to be stably transmitted at the right timing, see figure 6.

d. Eckstein et al (A quantum pulse gate based on spectrally engineered sum frequency generation – 2011 attached) discloses gating with a pulse in a spectral broadband modes as quantum information carriers; see figure 1 


THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMRITBIR K SANDHU/ Primary Examiner, Art Unit 2636